            Case 1:20-cv-02490-LLS Document 4 Filed 08/13/20 Page 1 of 19




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 JESSICA NAN BERK,

                                 Plaintiff,

                     -against-                                     20-CV-2490 (LLS)

                                                                 ORDER TO AMEND
 CITY OF NEW YORK; POLICE OFFICERS
 JOHN AND JANE DOE 1-5,

                                 Defendants.

LOUIS L. STANTON, United States District Judge:

       Plaintiff brings this pro se action under 42 U.S.C. § 1983, alleging that in May 2018 she

was falsely arrested and maliciously prosecuted. She also alleges that she did not receive medical

care in police custody and was denied accommodations for her disabilities, which are not

specified. Plaintiff sues five unidentified “John Doe” defendants, and the City of New York. By

order dated March 25, 2020, the Court granted Plaintiff’s request to proceed without prepayment

of fees, that is, in forma pauperis. For the reasons set forth below, the Court grants Plaintiff leave

to file an amended complaint within sixty days of the date of this order.

                                    STANDARD OF REVIEW

       The Court must dismiss an in forma pauperis complaint, or any portion of the complaint,

that is frivolous or malicious, fails to state a claim on which relief may be granted, or seeks

monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B);

see Livingston v. Adirondack Beverage Co., 141 F.3d 434, 437 (2d Cir. 1998). The Court must

also dismiss a complaint when the Court lacks subject matter jurisdiction. See Fed. R. Civ. P.

12(h)(3).

       While the law mandates dismissal on any of these grounds, the Court is obliged to

construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret
            Case 1:20-cv-02490-LLS Document 4 Filed 08/13/20 Page 2 of 19




them to raise the “strongest [claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470

F.3d 471, 474 (2d Cir. 2006) (internal quotation marks and citations omitted) (emphasis in

original). But the “special solicitude” in pro se cases, id. at 475 (citation omitted), has its limits –

to state a claim, pro se pleadings still must comply with Rule 8 of the Federal Rules of Civil

Procedure, which requires a complaint to make a short and plain statement showing that the

pleader is entitled to relief.

        The Supreme Court has held that under Rule 8, a complaint must include enough facts to

state a claim for relief “that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007). A claim is facially plausible if the plaintiff pleads enough factual detail to allow the

Court to draw the inference that the defendant is liable for the alleged misconduct. In reviewing

the complaint, the Court must accept all well-pleaded factual allegations as true. Ashcroft v.

Iqbal, 556 U.S. 662, 678-79 (2009). But it does not have to accept as true “[t]hreadbare recitals

of the elements of a cause of action,” which are essentially just legal conclusions. Twombly, 550

U.S. at 555. After separating legal conclusions from well-pleaded factual allegations, the Court

must determine whether those facts make it plausible – not merely possible – that the pleader is

entitled to relief. Id.

                                          BACKGROUND

        Plaintiff Jessica Berk alleges that she lived on Christopher Street in the West Village in

New York, New York, for sixty years. (Compl. ECF 2-1 at ¶ 11). 1 She formed nonprofit

neighborhood groups, including the Christopher Street Partnership, and Residents in Distress




        1
         Plaintiff was living on Christopher Street in Manhattan when her claims arose but had
relocated to New Jersey by the time she filed this action.


                                                   2
          Case 1:20-cv-02490-LLS Document 4 Filed 08/13/20 Page 3 of 19




(RID), which “sought to clean up the problems created by the homeless population in [her]

neighborhood.” (Id. at ¶ 12).

        Plaintiff was “sometimes critical of [police] officers priorities” and “this created feelings

of malice from some of the police officers toward” her. (Id. at ¶ 17). She also sued the police in

the 1990s for false arrest, and settlement of that action also allegedly increased animosity toward

her from some police officers in the Sixth Precinct. (Id. at ¶¶ 20-21). Plaintiff “is disabled” and

on unspecified occasions, police officers made fun of Plaintiff and her disabilities. (Id. at ¶ 18).

        In May 2018, another resident of Christopher Street asked Plaintiff to assist a transgender

homeless person sleeping in a tent on the street. Plaintiff alleges that she tapped her cane near the

tent, the homeless person “grew belligerent,” and a passerby called the police. (Id. at ¶¶ 24-26).

Even though the homeless individual stated that a heavy-set elderly white man beat him with a

cane, police officers wrongly assumed that Plaintiff was responsible and arrested her for a “hate

crime.” (Id. at ¶¶ 27-28). Police officers searched Plaintiff and “threatened to characterize an

empty bag [that she had picked up off the street] as drug paraphernalia” and to charge her with

narcotics possession. Plaintiff remained in police custody overnight “without medical attention”

and “was maltreated in the custody of the Sixth Precinct.” (Id. at 35). In March 2019, the

criminal charges against Plaintiff were dismissed “upon the Motion of the People.” (Id. at 38).

Plaintiff alleges that it is a custom and practice of officers of the Sixth Precinct to fail to conduct

adequate investigations in cases such as hers.

        Plaintiff also attaches news articles to her complaint. One article quotes Plaintiff as

saying that she will continue “doing a volunteer civilian patrol of the streets to make sure no

homeless people are getting too comfortable out there.” (Id. at 16). Another article states that

Plaintiff made 187 complaints to police officers in the Sixth Precinct in one week “about




                                                   3
            Case 1:20-cv-02490-LLS Document 4 Filed 08/13/20 Page 4 of 19




homeless people on the streets.” (Id. at 21). The article quotes Plaintiff as stating that she was

arrested “for merely trying to clear the streets” and that she “plan[s] to start making citizen’s

arrests” of homeless people. (Id.) Plaintiff previously filed a complaint for false arrest in which

she alleged that on an unspecified date, she “was maliciously and falsely arrested, searched –

booked – and arraigned on the word of a mentally deranged street person and drug user.” Berk v.

City of New York, No. 18-CV-8112 (LLS) (S.D.N.Y. Dec. 13, 2018) (dismissing complaint for

failure to state a claim after plaintiff failed to file an amended complaint as directed). 2

        In this complaint, Plaintiff asserts that she has been the victim of “warrantless stop,

seizure and frisk,” in violation of her constitutional rights. (Id. at ¶ 40). She also asserts claims

for malicious prosecution (id. at ¶¶ 43-44), and for violations of the Americans with Disabilities

Act for Defendants’ failure to provide her unspecified accommodations while she was in custody.

Plaintiff seeks damages and to enjoin “the Sixth Precinct from violating her ADA reasonable

accommodations protection.” (Id.)

                                            DISCUSSION

A.      False Arrest

        A claim for false arrest under § 1983 looks to state law as a starting point to determine the

elements of a false arrest claim. See Manuel v. City of Joliet, Ill., 137 S. Ct. 911, 925 (2017)

(“[T]o flesh out the elements of this constitutional tort, we must look for ‘tort analogies.’”); see

also Lanning v. City of Glens Falls, 908 F.3d 19, 25 (2d Cir. 2018) (holding that common law




        2
           If Plaintiff’s prior complaint involved the same incident at issue in this complaint,
which is unclear at this stage, Plaintiff may be precluded from relitigating claims that arose from
that incident. See Marcel Fashions Grp. Inc. v. Lucky Brand Dungarees, Inc., 898 F.3d 232, 236-
37 (2d Cir. 2018) (Claim preclusion “bars a plaintiff from relitigating claims against a defendant
that it lost in a previous action against the same defendant and claims that the plaintiff could have
brought in that earlier action but did not.”).


                                                   4
            Case 1:20-cv-02490-LLS Document 4 Filed 08/13/20 Page 5 of 19




principles are meant simply to guide rather than to control the definition of § 1983 claims and

courts should not “mechanically apply” the law of New York State); Boyd v. City of New York,

336 F.3d 72, 75 (2d Cir. 2003).

       To state a false arrest claim under New York law, a plaintiff must allege that: “(1) the

defendant intended to confine [the plaintiff], (2) the plaintiff was conscious of the confinement,

(3) the plaintiff did not consent to the confinement and (4) the confinement was not otherwise

privileged.” Liranzo v. United States, 690 F.3d 78, 95 (2d Cir. 2012). An arrest is privileged if it

is based on probable cause. Jenkins v. City of New York, 478 F.3d 76, 84 (2d Cir. 2007) (“The

existence of probable cause to arrest constitutes justification and is a complete defense to an

action for false arrest.”) (quoting Weyant v. Okst, 101 F.3d 845, 852 (2d Cir. 1996)) (internal

quotation marks omitted).

       Officers have probable cause to arrest when they have “knowledge or reasonably

trustworthy information of facts and circumstances that are sufficient to warrant a person of

reasonable caution in the belief that the person to be arrested has committed . . . a crime.” Jaegly

v. Couch, 439 F.3d 149, 152 (2d Cir. 2006). Thus, if “the facts known by the arresting officer at

the time of the arrest objectively provided probable cause to arrest,” the arrest is privileged, and

the plaintiff cannot state a claim for false arrest. Devenpeck v. Alford, 543 U.S. 146, 152 (2004).

“Probable cause can exist even where it is based on mistaken information, so long as the

arresting officer acted reasonably and in good faith in relying on that information.” Bernard v.

United States, 25 F.3d 98, 102 (2d Cir. 1994); Rheingold v. Harrison Town Police Dep't, 568 F.

Supp. 2d 384, 389 (S.D.N.Y. 2008) (“The evidence required to establish probable cause to arrest

need not reach the level of evidence necessary to support a conviction.” (quotations and citation

omitted).




                                                  5
           Case 1:20-cv-02490-LLS Document 4 Filed 08/13/20 Page 6 of 19




       Here, Plaintiff alleges that a victim told police that he had been beaten by an elderly

white man with a cane, and police officers wrongly arrested Plaintiff, who is female and had

merely “tapped” on or near the victim’s tent with her cane.

       “Once a police officer has a reasonable basis for believing there is probable cause, he is

not required to explore and eliminate every theoretically plausible claim of innocence before

making an arrest.” Curley v. Village of Suffern, 268 F.3d 65, 70 (2d Cir. 2001). Plaintiff alleges

that she interacted with the victim, tapping his tent with her cane, but that she was arrested based

on a victim statement that imperfectly matched her description; this is insufficient to state a claim

that she was arrested without probable cause, because the facts as Plaintiff describes them

objectively provided probable cause to arrest. See, e.g., Panetta v. Crowley, 460 F.3d 388, 396

(2d Cir. 2006) (police officers “are neither required nor allowed to sit as prosecutor, judge or

jury. Their function is to apprehend those suspected of wrongdoing, and not to finally determine

guilt through a weighing of the evidence.”) (quoting Krause v. Bennett, 887 F.2d 362, 372 (2d

Cir. 1989)). Moreover, dismissal of the charges against Plaintiff also does not mean that probable

cause did not exist for the original arrest. See Warren v. Byrne, 699 F.2d 95, 98 (2d Cir. 1983).

Plaintiff thus fails to state a claim that John or Jane Doe police officers from the Sixth Precinct

arrested her without probable cause to do so.

       Plaintiff’s allegations that she was searched incident to arrest also fail to state a claim that

she was searched in violation of her rights under the Fourth Amendment. 3 See Wilson v. Aquino,

233 Fed. App’x 73 (2d Cir. 2007) ("Warrantless searches incident to arrest have long been


       3
          Plaintiff makes no argument that the search exceeded the bounds of a search incident to
arrest. See Arizona v. Gant, 556 U.S. 332, 339 (2009) (“[A] search incident to arrest may only
include ‘the arrestee’s person and the area ‘within his immediate control’— construing that
phrase to mean the area from within which he might gain possession of a weapon or destructible
evidence.’”).


                                                  6
          Case 1:20-cv-02490-LLS Document 4 Filed 08/13/20 Page 7 of 19




deemed reasonable in order to disarm a defendant and prevent his destruction of evidence.”)

(relying on Chimel v. California, 395 U.S. 752, 763 (1969)).

B.      Malicious Prosecution

        To state a claim for malicious prosecution, a plaintiff must allege facts showing that:

(1) the defendant initiated or continued a prosecution against the plaintiff; (2) the defendant

lacked probable cause to commence the proceeding or believe the proceeding could succeed;

(3) the defendant acted with malice; and (4) the prosecution terminated in the plaintiff’s favor.

See Fulton v. Robinson, 289 F.3d 188, 195 (2d Cir. 2002). “[A] plaintiff asserting a malicious

prosecution claim under § 1983 must . . . show that the underlying criminal proceeding ended in

a manner that affirmatively indicates h[er] innocence.” Lanning v. City of Glens Falls, 908 F.3d

19, 22 (2d Cir. 2018).

        Here, Plaintiff alleges that the criminal charges against her were dismissed on motion of

the prosecutor. (Compl. at 38). Plaintiff does not, however, state the grounds on which the

charges against her were dismissed, and thus has not alleged facts showing that the underlying

criminal proceeding was dismissed in a manner indicating her innocence. Plaintiff also has not

pleaded facts that would give rise to an inference that any individual defendant acted with malice

in initiating or continuing a prosecution against her. Plaintiff’s allegations thus fail to state a

claim for malicious prosecution.

C.      Conditions of Confinement

        Plaintiff alleges that when she was arrested in May 2018, she remained in police custody

overnight “without medical attention” and “was maltreated in the custody of the Sixth Precinct.”

(Compl. at 35). A pretrial detainee asserting that defendants’ deliberate indifference to

herconditions of confinement violates the Fourteenth Amendment must satisfy two elements:

(1) an “objective” element, which requires a “showing that the challenged conditions were


                                                   7
          Case 1:20-cv-02490-LLS Document 4 Filed 08/13/20 Page 8 of 19




sufficiently serious to constitute objective deprivations of the right to due process,” and (2) a

“subjective” or “mental element” prong, which requires a “showing that the officer acted with at

least deliberate indifference to the challenged conditions.” Darnell v. Pineiro, 849 F.3d 17, 29

(2d Cir. 2017).

        To meet the first element, the plaintiff “must show that the conditions, either alone or in

combination, pose an unreasonable risk of serious damage to his [or her] health.” Walker v.

Schult, 717 F.3d 119, 125 (2d Cir. 2013) (citing Rhodes v. Chapman, 452 U.S. 337, 347 (1981)).

The deprivations must also be measured by their “severity and duration, not the resulting injury.”

Darnell, 849 F.3d at 32. The second element of the deliberate indifference test requires the

plaintiff to allege “that the [defendant] acted intentionally to impose the alleged condition, or

recklessly failed to act with reasonable care to mitigate that the condition posed to the pretrial

detainee even though the [defendant] knew, or should have known, that the condition posed an

excessive risk to health or safety.” Id. at 35.

        Plaintiff’s allegations that she was “maltreated” are insufficient to plead either that the

conditions she faced were sufficiently serious to rise to the level of a constitutional violation, or

to plead that any defendant had the requisite state of mind. Plaintiff thus fails to state a claim that

any defendant acted with deliberate indifference to the unconstitutional conditions of her

confinement during her detention in the Sixth Precinct. Plaintiff also fails to state a claim based

on the denial of medical care because she does not plead facts showing that she had a serious

medical need during her detention, or that any defendant knew or should have known that she

needed medical care and acted with deliberate indifference to that serious need for medical care.

See Smith v. Carpenter, 316 F.3d 178, 186 (2d Cir. 2003) (holding, in the context of a prisoner’s

Eighth Amendment claim, that the relevant concern is not “the severity of the [plaintiff’s]




                                                   8
          Case 1:20-cv-02490-LLS Document 4 Filed 08/13/20 Page 9 of 19




underlying medical condition” but the “particular risk of harm faced . . . . due to the challenged

deprivation of care.”).

D.     Americans with Disabilities Act

       To state a plausible claim under Title II of the ADA, a plaintiff must allege “that (1) he or

she is a qualified individual with a disability; (2) that the defendants are subject to the ADA; and

(3) that plaintiff was denied the opportunity to participate in or benefit from defendants’ services,

programs, or activities or was otherwise discriminated against by defendants, by reason of

plaintiff’s disabilities.” Shomo v. City of New York, 579 F.3d 176, 185 (2d Cir. 2009). Title II of

the ADA applies to prisoners. See Penn. Dep’t of Corr. v. Yeskey, 524 U.S. 206 (1998); Henrietta

D. v. Bloomberg, 331 F.3d 261, 272 (2d Cir. 2003).

       The purpose of the ADA is “to ensure evenhanded treatment between the disabled and the

able-bodied.” Doe v. Pfrommer, 148 F.3d 73, 82 (2d Cir.1998), and a plaintiff asserting claims

under Title II of the ADA must allege that her mistreatment “was motivated by either

discriminatory animus or ill will due to disability,” Garcia v. S.U.N.Y. Health Scis. Ctr. of

Brooklyn, 280 F.3d 98, 112 (2d Cir.1998). As a result, “[c]ourts routinely dismiss ADA suits by

disabled inmates that allege inadequate medical treatment, but do not allege that the inmate was

treated differently because of his or her disability.” Elbert v. New York State Dep’t of Corr. Servs.,

751 F. Supp. 2d 590, 595 (S.D.N.Y. 2010) (collecting cases). Here, Plaintiff alleges that she was

detained without medical treatment after her arrest, but she does not allege any facts suggesting

that she required medical treatment or that her mistreatment “was motivated by either

discriminatory animus or ill will due to disability.” Garcia, 280 F.3d at 112. Plaintiff thus fails to

state a claim for a violation of her rights under Title II of the ADA.




                                                  9
         Case 1:20-cv-02490-LLS Document 4 Filed 08/13/20 Page 10 of 19




E.      Municipal Liability

        When a plaintiff sues a municipality under § 1983, it is not enough for the plaintiff to

allege that one of the municipality’s employees or agents engaged in some wrongdoing. The

plaintiff must show that the municipality itself caused the violation of the plaintiff’s rights. See

Connick v. Thompson, 131 S. Ct. 1350, 1359 (2011) (“A municipality or other local government

may be liable under this section [1983] if the governmental body itself ‘subjects’ a person to a

deprivation of rights or ‘causes’ a person ‘to be subjected’ to such deprivation.”) (quoting Monell

v. Dep’t of Soc. Servs. of City of New York, 436 U.S. 658, 692 (1978)); Cash v. Cnty. of Erie, 654

F.3d 324, 333 (2d Cir. 2011).

        In other words, to state a § 1983 claim against a municipality, the plaintiff must allege

facts showing (1) the existence of a municipal policy, custom, or practice, and (2) that the policy,

custom, or practice caused the violation of the plaintiff’s constitutional rights. See Jones v. Town

of East Haven, 691 F.3d 72, 80 (2d Cir. 2012); Bd. of Cnty. Comm’rs of Bryan Cnty. v. Brown,

520 U.S. 397, 403 (1997) (internal citations omitted). “[A] single incident alleged in a complaint,

especially if it involved only actors below the policy making level, does not suffice to show a

municipal policy.” DeCarlo v. Fry, 141 F.3d 56, 61 (2d Cir. 1998) (quoting Ricciuti v. New York

City Transit Auth., 941 F.2d 119, 123 (2d Cir. 1991)); see also Curley, 268 F.3d at 71 (“[A]

municipality cannot be liable for inadequate training or supervision when the officers involved in

making an arrest did not violate the plaintiff's constitutional rights.”).

        Plaintiff alleges that the City of New York has a custom or policy of failing to investigate

adequately in cases such as hers. This single allegation is insufficient to suggest a policy or

custom on the part of the City of New York and fails to state a claim under § 1983.




                                                  10
            Case 1:20-cv-02490-LLS Document 4 Filed 08/13/20 Page 11 of 19




                                        LEAVE TO AMEND

        Plaintiff is granted leave to amend his complaint to detail her claims. First, Plaintiff must

name as the defendant(s) in the caption 4 and in the statement of claim those individuals who

were allegedly involved in the deprivation of his federal rights. If Plaintiff does not know the

name of a defendant, he may refer to that individual as “John Doe” or “Jane Doe” in both the

caption and the body of the amended complaint. The naming of John Doe defendants, however,

does not toll the three-year statute of limitations period governing this action and Plaintiff shall

be responsible for ascertaining the true identity of any “John Doe” defendants and amending his

complaint to include the identity of any “John Doe” defendants before the statute of limitations

period expires. Should Plaintiff seek to add a new claim or party after the statute of limitations

period has expired, he must meet the requirements of Rule 15(c) of the Federal Rules of Civil

Procedure. In the statement of claim, Plaintiff must provide a short and plain statement of the

relevant facts supporting each claim against each defendant named in the amended complaint.

Plaintiff is also directed to provide the addresses for any named defendants. To the greatest

extent possible, Plaintiff’s amended complaint must:

        a) give the names and titles of all relevant persons;

        b) describe all relevant events, stating the facts that support Plaintiff’s case including
           what each defendant did or failed to do;

        c) give the dates and times of each relevant event or, if not known, the approximate date
           and time of each relevant event;

        d) give the location where each relevant event occurred;



        4
           The caption is located on the front page of the complaint. Each individual defendant
must be named in the caption. Plaintiff may attach additional pages if there is not enough space
to list all of the defendants in the caption. If Plaintiff needs to attach an additional page to list all
defendants, he should write “see attached list” on the first page of the Amended Complaint. Any
defendants named in the caption must also be discussed in Plaintiff’s statement of claim.


                                                   11
          Case 1:20-cv-02490-LLS Document 4 Filed 08/13/20 Page 12 of 19




         e) describe how each defendant’s acts or omissions violated Plaintiff’s rights and
            describe the injuries Plaintiff suffered; and

         f) state what relief Plaintiff seeks from the Court, such as money damages, injunctive
            relief, or declaratory relief.

         Essentially, the body of Plaintiff’s amended complaint must tell the Court: who violated

his federally protected rights; what facts show that his federally protected rights were violated;

when such violation occurred; where such violation occurred; and why Plaintiff is entitled to

relief. Because Plaintiff’s amended complaint will completely replace, not supplement, the

original complaint, any facts or claims that Plaintiff wishes to maintain must be included in the

amended complaint.

                                          CONCLUSION

         The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. Plaintiff is granted leave to file an amended complaint that complies with the

standards set forth above. If Plaintiff chooses to proceed, she must submit the amended

complaint to this Court’s Pro Se Intake Unit within sixty days of the date of this order, caption

the document as an “Amended Complaint,” and label the document with docket number 20-CV-

2490 (LLS). An Amended Complaint form is attached to this order. No summons will issue at

this time. If Plaintiff fails to comply within the time allowed, and she cannot show good cause to

excuse such failure, the complaint will be dismissed for failure to state a claim upon which relief

may be granted.

         SO ORDERED.

Dated:     August 13, 2020
           New York, New York

                                                                 Louis L. Stanton
                                                                    U.S.D.J.




                                                  12
           Case 1:20-cv-02490-LLS Document 4 Filed 08/13/20 Page 13 of 19




                            U NITED S TATES D ISTRICT C OURT
                          S OUTHERN D ISTRICT OF N EW Y ORK



                                                                      _____CV_______________
                                                                     (Include case number if one has been
Write the full name of each plaintiff.                               assigned)



                           -against-                                         AMENDED

                                                                           COMPLAINT
                                                                         Do you want a jury trial?
                                                                             ☐ Yes ☐ No



Write the full name of each defendant. If you need more
space, please write “see attached” in the space above and
attach an additional sheet of paper with the full list of
names. The names listed above must be identical to those
contained in Section II.




                                               NOTICE
   The public can access electronic court files. For privacy and security reasons, papers filed
   with the court should therefore not contain: an individual’s full social security number or full
   birth date; the full name of a person known to be a minor; or a complete financial account
   number. A filing may include only: the last four digits of a social security number; the year of
   an individual’s birth; a minor’s initials; and the last four digits of a financial account number.
   See Federal Rule of Civil Procedure 5.2.




Rev. 2/10/17
          Case 1:20-cv-02490-LLS Document 4 Filed 08/13/20 Page 14 of 19




I.    BASIS FOR JURISDICTION
Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of
cases can be heard in federal court: cases involving a federal question and cases involving
diversity of citizenship of the parties. Under 28 U.S.C. § 1331, a case arising under the United
States Constitution or federal laws or treaties is a federal question case. Under 28 U.S.C. § 1332,
a case in which a citizen of one State sues a citizen of another State or nation, and the amount
in controversy is more than $75,000, is a diversity case. In a diversity case, no defendant may
be a citizen of the same State as any plaintiff.
What is the basis for federal-court jurisdiction in your case?

     ☐ Federal Question

     ☐ Diversity of Citizenship

A. If you checked Federal Question

Which of your federal constitutional or federal statutory rights have been violated?




 B. If you checked Diversity of Citizenship

      1. Citizenship of the parties

 Of what State is each party a citizen?

 The plaintiff ,                                                      , is a citizen of the State of
                   (Plaintiff’s name)



 (State in which the person resides and intends to remain.)

 or, if not lawfully admitted for permanent residence in the United States, a citizen or
 subject of the foreign state of

                                                                  .
 If more than one plaintiff is named in the complaint, attach additional pages providing
 information for each additional plaintiff.



                                                                                                  Page 2
         Case 1:20-cv-02490-LLS Document 4 Filed 08/13/20 Page 15 of 19




 If the defendant is an individual:

 The defendant,                                                        , is a citizen of the State of
                    (Defendant’s name)



 or, if not lawfully admitted for permanent residence in the United States, a citizen or
 subject of the foreign state of

                                                                   .
 If the defendant is a corporation:

 The defendant,                                              , is incorporated under the laws of

 the State of

 and has its principal place of business in the State of

 or is incorporated under the laws of (foreign state)

 and has its principal place of business in                                                             .

 If more than one defendant is named in the complaint, attach additional pages providing
 information for each additional defendant.

II. PARTIES

A. Plaintiff Information
Provide the following information for each plaintiff named in the complaint. Attach additional
pages if needed.


First Name                      Middle Initial           Last Name



Street Address


County, City                                     State                          Zip Code


Telephone Number                                 Email Address (if available)



                                                                                                   Page 3
         Case 1:20-cv-02490-LLS Document 4 Filed 08/13/20 Page 16 of 19




B. Defendant Information
To the best of your ability, provide addresses where each defendant may be served. If the
correct information is not provided, it could delay or prevent service of the complaint on the
defendant. Make sure that the defendants listed below are the same as those listed in the
caption. Attach additional pages if needed.

Defendant 1:
                  First Name                     Last Name

                  Current Job Title (or other identifying information)

                  Current Work Address (or other address where defendant may be served)

                  County, City                          State                 Zip Code

Defendant 2:
                  First Name                     Last Name


                  Current Job Title (or other identifying information)

                  Current Work Address (or other address where defendant may be served)

                  County, City                          State                 Zip Code

Defendant 3:
                  First Name                     Last Name


                  Current Job Title (or other identifying information)


                  Current Work Address (or other address where defendant may be served)


                  County, City                          State                 Zip Code




                                                                                          Page 4
         Case 1:20-cv-02490-LLS Document 4 Filed 08/13/20 Page 17 of 19




Defendant 4:
                   First Name                     Last Name


                   Current Job Title (or other identifying information)


                   Current Work Address (or other address where defendant may be served)


                   County, City                          State             Zip Code

III. STATEMENT OF CLAIM
Place(s) of occurrence:


Date(s) of occurrence:

FACTS:
State here briefly the FACTS that support your case. Describe what happened, how you were
harmed, and what each defendant personally did or failed to do that harmed you. Attach
additional pages if needed.




                                                                                           Page 5
         Case 1:20-cv-02490-LLS Document 4 Filed 08/13/20 Page 18 of 19




INJURIES:
If you were injured as a result of these actions, describe your injuries and what medical
treatment, if any, you required and received.




IV. RELIEF
State briefly what money damages or other relief you want the court to order.




                                                                                            Page 6
         Case 1:20-cv-02490-LLS Document 4 Filed 08/13/20 Page 19 of 19




V. PLAINTIFF’S CERTIFICATION AND WARNINGS

By signing below, I certify to the best of my knowledge, information, and belief that: (1) the
complaint is not being presented for an improper purpose (such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation); (2) the claims are supported
by existing law or by a nonfrivolous argument to change existing law; (3) the factual
contentions have evidentiary support or, if specifically so identified, will likely have
evidentiary support after a reasonable opportunity for further investigation or discovery;
and (4) the complaint otherwise complies with the requirements of Federal Rule of Civil
Procedure 11.

I agree to notify the Clerk's Office in writing of any changes to my mailing address. I
understand that my failure to keep a current address on file with the Clerk's Office may
result in the dismissal of my case.


Each Plaintiff must sign and date the complaint. Attach additional pages if necessary. If seeking to
proceed without prepayment of fees, each plaintiff must also submit an IFP application.



Dated                                                   Plaintiff’s Signature


First Name                     Middle Initial           Last Name

Street Address


County, City                                    State                           Zip Code


Telephone Number                                        Email Address (if available)




I have read the Pro Se (Nonprisoner) Consent to Receive Documents Electronically:
☐ Yes    ☐ No

     If you do consent to receive documents electronically, submit the completed form with your
     complaint. If you do not consent, please do not attach the form.




                                                                                               Page 7
